UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
ROBIN DOUGLAS, §
Plaintiff,
Vv. : CIVIL ACTION H-18-4168
RUTH ZABRANSKY,
Defendant.

ORDER

Pending before the court is amemorandum and recommendation by Magistrate Judge Nancy
K. Johnson (““M&R”). Dkt. 12. The M&R recommends granting defendant Ruth Zabransky’s oral
motion to dismiss plaintiff Robin Douglas’s case for want of prosecution.

Objections to the M&R were due on August 1, 2019, but Douglas has not filed any objections
to date. See Dkt. 12. “When no timely objection is filed, the court need only satisfy itself that there
is no clear error on the face of the record in order to accept the recommendation.” See Fed. R. Civ.
P. 72(b), Advisory Comm. Note (1983). The court, having reviewed the motion, M&R, and
applicable law, and having received no objections, finds no clear error. Thus, the court ADOPTS
IN FULL the M&R (Dkt. 12). For the reasons stated in the M&R, Zabransky’s oral motion to
dismiss is GRANTED.

Signed at Houston, Texas on August 5, 2019.

 

 
